      Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1543 Filed 11/29/20 Page 1 of 20




    An Analysis of Surveys Regarding Absentee Ballots Across Several States
                                                    William M. Briggs
                                                    November 23, 2020


1     Summary
Survey data was collected from individuals in several states, sampling those who the states listed as not returning absentee
ballots. The data was provided by Matt Braynard.
    The survey asked respondents whether they (a) had ever requested an absentee ballot, and, if so, (b) whether they had
in fact returned this ballot. From this sample I produce predictions of the total numbers of: Error #1, those who were
recorded as receiving absentee ballots without requesting them; and Error #2, those who returned absentee ballots but
whose votes went missing (i.e. marked as unreturned).
    The sizes of both errors were large in each state. The states were Georgia, Michigan, Wisconsin, and Arizona where
ballots were across parties. Pennsylvania data was for Republicans only.


2     Analysis Description
Each analysis was carried out separately for each state. The analysis used (a) the number of absentee ballots recorded as
unreturned, (b) the total responding to the survey, (c) the total of those saying they did not request a ballot, (d) the total
of those saying they did request a ballot, and of these (e) the number saying they returned their ballots. I assume survery
respondents are representative and the data is accurate.
    From these data a simple parameter-free predictive model was used to calculate the probability of all possible outcomes.
Pictures of these probabilities were derived, and the 95% prediction interval of the relevant numbers was calculated. The
pictures appear in the Appendix at the end. They are summarized here with their 95% prediction intervals.
    Error #1: being recorded as sent an absentee ballot without requesting one.
    Error #2: sending back an absentee ballot and having it recorded as not returned.
      State          Unreturned ballots         Error #1          Error #2
      Georgia               138,029           16,938–22,771      31,559–38,866
      Michigan              139,190           29,611–36,529      27,928–34,710
      Pennsylvania∗         165,412           32,414–37,444      26,954–31,643
      Wisconsin              96,771           16,316–19,273      13,991–16,757
      Arizona               518,560         208,333–229,937 78,714–94,975
    ∗
      Number for Pennsylvania represent Republican ballots only.
    Ballots that were not requested, and ballots returned and marked as not returned were classed as troublesome. The
estimated average number of troublesome ballots for each state were then calculated using the table above and are presented
next.
     State            Unreturned ballots     Estimated average           Percent
                                            troublesome ballots
      Georgia               138,029                  53,489                 39%
      Michigan              139,190                  62,517                 45%
      Pennsylvania∗         165,412                  61,780                 37%
      Wisconsin              96,771                  29,594                 31%
      Arizona               518,560                 303,305                 58%
    ∗
      Number for Pennsylvania represent Republican ballots only.



3     Conclusion
There are clearly a large number of troublesome ballots in each state investigated. Ballots marked as not returned that were
never requested are clearly an error of some kind. The error is not small as a percent of the total recorded unreturned ballots.


                                                               1
             Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1544 Filed 11/29/20 Page 2 of 20
    Ballots sent back and unrecorded is a separate error. These represent votes that have gone missing, a serious mistake.
The number of these missing ballots is also large in each state.
    Survey respondents were not asked if they received an unrequested ballot whether they sent these ballots back. This is
clearly a lively possibility, and represents a third possible source of error, including the potential of voting twice (once by
absentee and once at the polls). No estimates or likelihood can be calculated for this potential error due to absence of data.


4           Declaration of William M. Briggs, PhD
1. My name is William M. Briggs. I am over 18 years of age and am competent to testify in this action. All of the facts
stated herein are true and based on my personal knowledge.
2. I received a Ph.D of Statistics from Cornell University in 2004.
3. I am currently a statistical consultant. I make this declaration in my personal capacity.
4. I have analyzed data regarding responses to questions relating to mail ballot requests, returns and related issues.
5. I attest to a reasonable degree of professional certainty that the resulting analysis are accurate.
I declare under the penalty of perjury that the foregoing is true and correct.




                                                23 November 2020
    William M. Briggs


5           Appendix
The probability pictures for each state for each outcome as mentioned above.
                            Probability of numbers of un−requested absentee ballots listed as
                            not returned for Georgia
                  0.00025                       There is a 95 % chance from
                                                between 16938 and 22771
                  0.00020                       absentee ballots were not
    Probability




                  0.00015                       requested but marked as not
                                                returned
                  0.00010
                  0.00005
                  0.00000
                              0        20,000         40,000      60,000             80,000     100,000   120,000   140,000
                                                               Ballots Listed as Not Returned

                            Probability of numbers of absentee ballots returned but listed as
                            not returned for Georgia
                  0.00020                                 There is a 95 % chance from
                                                          between 31559 and 38866
                  0.00015                                 absentee ballots were
    Probability




                                                          returned but marked as not
                  0.00010                                 returned

                  0.00005

                  0.00000
                              0        20,000         40,000      60,000             80,000     100,000   120,000   140,000
                                                               Ballots Listed as Not Returned




                                                                                           2
         Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1545 Filed 11/29/20 Page 3 of 20

                        Probability of numbers of un−requested absentee ballots listed as
                        not returned for Michigan
                                                       There is a 95 % chance from
              0.00020
                                                       between 29611 and 36529
                                                       absentee ballots were not
Probability



              0.00015
                                                       requested but marked as not
              0.00010                                  returned

              0.00005

              0.00000
                          0        20,000         40,000            60,000            80,000       100,000     120,000      140,000
                                                                Ballots Listed as Not Returned

                        Probability of numbers of absentee ballots returned but listed as
                        not returned for Michigan
                                                      There is a 95 % chance from
              0.00020                                 between 27928 and 34710
                                                      absentee ballots were
Probability




              0.00015
                                                      returned but marked as not
              0.00010                                 returned

              0.00005

              0.00000
                          0        20,000         40,000            60,000            80,000       100,000     120,000      140,000
                                                                Ballots Listed as Not Returned

                        Probability of numbers of un−requested absentee ballots listed as
                        not returned for Pennsylvania
              0.00030                          There is a 95 % chance from
              0.00025                          between 32414 and 37444
                                               absentee ballots were not
Probability




              0.00020
                                               requested but marked as not
              0.00015                          returned
              0.00010
              0.00005
              0.00000
                          0      20,000      40,000        60,000            80,000      100,000    120,000   140,000    160,000
                                                                Ballots Listed as Not Returned

                        Probability of numbers of absentee ballots returned but listed as
                        not returned for Pennsylvania
              0.00035
                                            There is a 95 % chance from
              0.00030
                                            between 26954 and 31643
              0.00025
                                            absentee ballots were
Probability




              0.00020                       returned but marked as not
              0.00015                       returned
              0.00010
              0.00005
              0.00000
                          0      20,000      40,000        60,000            80,000      100,000    120,000   140,000    160,000
                                                                Ballots Listed as Not Returned




                                                                                               3
         Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1546 Filed 11/29/20 Page 4 of 20

                       Probability of numbers of un−requested absentee ballots listed as
                       not returned for Wisconsin
              0.0005                        There is a 95 % chance from
                                            between 16316 and 19273
              0.0004
                                            absentee ballots were not
Probability




              0.0003                        requested but marked as not
                                            returned
              0.0002

              0.0001

              0.0000
                         0       10,000   20,000      30,000      40,000        50,000         60,000         70,000        80,000       90,000
                                                                 Ballots Listed as Not Returned

                       Probability of numbers of absentee ballots returned but listed as
                       not returned for Wisconsin
                                          There is a 95 % chance from
              0.0005
                                          between 13991 and 16757
              0.0004                      absentee ballots were
Probability




              0.0003                      returned but marked as not
                                          returned
              0.0002
              0.0001
              0.0000
                         0       10,000    20,000     30,000      40,000        50,000         60,000         70,000        80,000       90,000
                                                                 Ballots Listed as Not Returned

                        Probability of numbers of un−requested absentee ballots listed as
                        not returned for Arizona
              0.00007                                                      There is a 95 % chance from
              0.00006                                                      between 208333 and 229937
              0.00005                                                      absentee ballots were not
Probability




              0.00004                                                      requested but marked as not
              0.00003                                                      returned
              0.00002
              0.00001
              0.00000
                             0   50,000   100,000   150,000    200,000     250,000       300,000    350,000       400,000      450,000    500,000
                                                                  Ballots Listed as Not Returned

                        Probability of numbers of absentee ballots returned but listed as
                        not returned for Arizona
              0.00010
                                             There is a 95 % chance from
              0.00008                        between 78714 and 94975
                                             absentee ballots were
Probability




              0.00006
                                             returned but marked as not
              0.00004                        returned

              0.00002

              0.00000
                             0   50,000   100,000   150,000    200,000     250,000       300,000    350,000       400,000      450,000     500,000
                                                                  Ballots Listed as Not Returned




                                                                                               4
Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1547 Filed 11/29/20 Page 5 of 20




          William M. Briggs, PhD
          Statistician to the Stars!
          matt@wmbriggs.com
          917-392-0691

                                            1. Experience
             (1) 2016: Author of Uncertainty: The Soul of Modeling, Probability & Sta-
                 tistics, a book which argues for a complete and fundamental change in the
                 philosophy and practice of probability and statistics. Eliminate hypothesis
                 testing and estimation, and move to verifiable predictions. This includes
                 AI and machine learning. Call this The Great Reset, but a good one.
             (2) 2004-2016 Adjunct Professor of Statistical Science, Cornell
                 University, Ithaca, New York
                 I taught a yearly Masters course to people who (rightfully) hate statistics.
                 Interests: philosophy of science & probability, epistemology, epidemiology
                 (ask me about the all-too-common epidemiologist fallacy), Bayesian sta-
                 tistics, medicine, climatology & meteorology, goodness of forecasts, over-
                 confidence in science; public understanding of science, limitations of science,
                 scientism; scholastic metaphysics (as it relates to epistemology).
             (3) 1998-present. Statistical consultant, Various companies
                 Most of my time is spent coaxing people out of their money to tell them
                 they are too sure of themselves. All manner of analyses cheerfully un-
                 dertaken. Example: Fraud analysis; I created the Wall Street Journal’s
                 College Rankings. I consultant regularly at Methodist and other hospitals,
                 start-ups, start-downs, and with any instition willing to fork it over.
             (4) 2003-2010. Research Scientist, New York Methodist Hospital,
                 New York
                 Besides the usual, I sit/sat on the Institutional Review Committee to assess
                 the statistics of proposed research. I was an Associate Editor for Monthly
                 Weather Review (through 2011). Also a member of the American Meteoro-
                 logical Society’s Probability and Statistics Committee (through 2011). At
                 a hospital? Yes, sir; at a hospital. It rains there, too, you know.
             (5) Fall 2007, Fall 2010 Visiting Professor of Statistics, Depart-
                 ment of Mathematics, Central Michigan University, Mt. Pleas-
                 ant, MI
                 Who doesn’t love a visit from a statistician? Ask me about the difference
                 between “a degree” and “an education.”
             (6) 2003-2007, Assistant Professor Statistics, Weill Medical Col-
                 lege of Cornell University, New York, New York
                 Working here gave me a sincere appreciation of the influences of government
                 money; grants galore.
             (7) 2002-2003. Gotham Risk Management, New York
                 A start-up then, after Enron’s shenanigans, a start-down. We set future
                 weather derivative and weather insurance contract prices that incorporated
                 information from medium- and long-range weather and climate forecasts.
             (8) 1998-2002. DoubleClick, New York
                 Lead statistician. Lot of computer this and thats; enormous datasets.
             (9) 1993-1998. Graduate student, Cornell University
                                                   1
Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1548 Filed 11/29/20 Page 6 of 20




          2


                   Meteorology, applied climatology, and finally statistics. Was Vice Chair of
                   the graduate student government; probably elected thanks to a miracle.
              (10) 1992-1993. National Weather Service, Sault Ste. Marie, MI
                   Forecast storms o’ the day and launched enormous balloons in the name of
                   Science. My proudest moment came when I was able to convince an ancient
                   IBM-AT machine to talk to an analog, 110 baud, phone-coupled modem,
                   all using BASIC!
              (11) 1989-1992. Undergraduate student, Central Michigan Univer-
                   sity
                   Meteorology and mathematics. Started the local student meteorology group
                   to chase tornadoes. Who knew Michigan had so few? Spent a summer at
                   U Michigan playing with a (science-fiction-sounding) lidar.
              (12) 1983-1989. United States Air Force
                   Cryptography and other secret stuff. Shot things; learned pinochle. I
                   adopted and became proficient with a fascinating and versatile vocabulary.
                   Irritate me for examples. TS/SCI, etc. security clearance (now inactive).


                                             2. Education
               (1) Ph.D., 2004, Cornell University. Statistics.
               (2) M.S., 1995, Cornell University. Atmospheric Science.
               (3) B.S., Summa Cum Laude, 1992, Central Michigan University. Meteorology
                   and Math.


                                           3. Publications
          3.0.1. Popular.
               (1) Op-eds in various newspapers; articles in Stream, Crisis Magazine, The
                   Remnant, Quadrant, Quirks; blog with ∼70,000 monthly readers. Various
                   briefs submitted to government agencies, such as California Air Resources
                   Board, Illinois Department of Natural Resources. Talks and holding-forths
                   of all kinds.

          3.0.2. Books.
               (1) Richards, JW, WM Briggs, and D Axe, 2020. UThe Price of Panic: How
                   the Tyranny of Experts Turned a Pandemic into a Catastrophe. Regnery.
                   Professors Jay Richards, William Briggs, and Douglas Axe take a deep dive
                   into the crucial questions on the minds of millions of Americans during one
                   of the most jarring and unprecedented global events in a generation.
               (2) Briggs, WM., 2016. Uncertainty: The Soul of Modeling, Probability &
                   Statistics. Springer. Philosophy of probability and statistics. A new (old)
                   way to view and to use statistics, a way that doesn’t lead to heartbreak
                   and pandemic over-certainty, like current methods do.
               (3) Briggs, WM., 2008 Breaking the Law of Averages: Real Life Probability and
                   Statistics in Plain English. Lulu Press, New York. Free text for undergrad-
                   uates.
               (4) Briggs, WM., 2006 So You Think You’re Psychic? Lulu Press, New York.
                   Hint: I’ll bet you’re not.
Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1549 Filed 11/29/20 Page 7 of 20




                                                                                         3


          3.0.3. Methods.



             (1) Briggs, WM and J.C. Hanekamp, 2020. Uncertainty In The MAN Data
                 Calibration & Trend Estimates. Atmospheric Environment, In review.
             (2) Briggs, WM and J.C. Hanekamp, 2020. Adjustments to the Ryden & Mc-
                 Neil Ammonia Flux Model. Soil Use and Management, In review.
             (3) Briggs, William M., 2020. Parameter-Centric Analysis Grossly Exaggerates
                 Certainty. In Data Science for Financial Econometrics, V Kreinovich, NN
                 Thach, ND Trung, DV Thanh (eds.), In press.
             (4) Briggs, WM, HT Nguyen, D Trafimow, 2019. Don’t Test, Decide. In
                 Behavioral Predictive Modeling in Econometrics, Springer, V Kreinovich, S
                 Sriboonchitta (eds.). In press.
             (5) Briggs, William M. and HT Nguyen, 2019. Clarifying ASA’s view on p-
                 values in hypothesis testing. Asian Journal of Business and Economics,
                 03(02), 1–16.
             (6) Briggs, William M., 2019. Reality-Based Probability & Statistics: Solv-
                 ing The Evidential Crisis (invited paper). Asian Journal of Business and
                 Economics, 03(01), 37–80.
             (7) Briggs, William M., 2019. Everything Wrong with P-Values Under One
                 Roof. In Beyond Traditional Probabilistic Methods in Economics, V Kreinovich,
                 NN Thach, ND Trung, DV Thanh (eds.), pp 22—44.
             (8) Briggs, WM, HT Nguyen, D Trafimow, 2019. The Replacement for Hy-
                 pothesis Testing. In Structural Changes and Their Econometric Modeling,
                 Springer, V Kreinovich, S Sriboonchitta (eds.), pp 3—17.
             (9) Trafimow, D, V Amrhein, CN Areshenkoff, C Barrera-Causil, ..., WM
                 Briggs, (45 others), 2018. Manipulating the alpha level cannot cure sig-
                 nificance testing. Frontiers in Psychology, 9, 699. doi.org/10.3389/ fp-
                 syg.2018.00699.
            (10) Briggs, WM, 2018. Testing, Prediction, and Cause in Econometric Models.
                 In Econometrics for Financial Applications, ed. Anh, Dong, Kreinovich,
                 and Thach. Springer, New York, pp 3–19.
            (11) Briggs, WM, 2017. The Substitute for p-Values. JASA, 112, 897–898.
            (12) J.C. Hanekamp, M. Crok, M. Briggs, 2017. Ammoniak in Nederland.
                 Enkele kritische wetenschappelijke kanttekeningen. V-focus, Wageningen.
            (13) Briggs, WM, 2017. Math: Old, New, and Equalitarian. Academic Ques-
                 tions, 30(4), 508–513.
            (14) Monckton, C, W Soon, D Legates, ... (several others), WM Briggs 2018. On
                 an error in applying feedback theory to climate. In submission (currently
                 J. Climate).
            (15) Briggs, WM, JC Hanekamp, M Crok, 2017. Comment on Goedhart and
                 Huijsmans. Soil Use and Management, 33(4), 603–604.
            (16) Briggs, WM, JC Hanekamp, M Crok, 2017. Response to van Pul, van
                 Zanten and Wichink Kruit. Soil Use and Management, 33(4), 609–610.
            (17) Jaap C. Hanekamp, William M. Briggs, and Marcel Crock, 2016. A volatile
                 discourse - reviewing aspects of ammonia emissions, models, and atmo-
                 spheric concentrations in The Netherlands. Soil Use and Management,
                 33(2), 276–287.
Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1550 Filed 11/29/20 Page 8 of 20




          4


              (18) Christopher Monckton of Brenchley, Willie Soon, David Legates, William
                   Briggs, 2015. Keeping it simple: the value of an irreducibly simple climate
                   model. Science Bulletin. August 2015, Volume 60, Issue 15, pp 1378–1390.
              (19) Briggs, WM, 2015. The Third Way Of Probability & Statistics: Beyond
                   Testing and Estimation To Importance, Relevance, and Skill. arxiv.org/
                   abs/1508.02384.
              (20) Briggs, WM, 2015. The Crisis Of Evidence: Why Probability And Statistics
                   Cannot Discover Cause. arxiv.org/abs/1507.07244.
              (21) David R. Legates, Willie Soon, William M. Briggs, Christopher Monckton
                   of Brenchley, 2015. Climate Consensus and ‘Misinformation’: A Rejoinder
                   to Agnotology, Scientific Consensus, and the Teachingand Learning of Cli-
                   mate Change. Science and Education, 24, 299–318, DOI 10.1007/s11191-
                   013-9647-9.
              (22) Briggs, WM, 2014. The Problem Of Grue Isn’t. arxiv.org/abs/1501.03811.
              (23) Christopher Monckton of Brenchley, Willie Soon, David Legates, William
                   Briggs, 2014. Why models run hot: results from an irreducibly simple
                   climate model. Science Bulletin. January 2015, Volume 60, Issue 1, pp
                   122-135.
              (24) Briggs, WM, 2014. Common Statistical Fallacies. Journal of American
                   Physicians and Surgeons, Volume 19 Number 2, 58–60.
              (25) Aalt Bast, William M. Briggs, Edward J. Calabrese, Michael F. Fenech,
                   Jaap C. Hanekamp, Robert Heaney, Ger Rijkers, Bert Schwitters, Pieternel
                   Verhoeven, 2013. Scientism, Legalism and Precaution—Contending with
                   Regulating Nutrition and Health Claims in Europe. European Food and
                   Feed Law Review, 6, 401–409.
              (26) Legates, DR, Soon, W, and Briggs, 2013. Learning and Teaching Climate
                   Science: The Perils of Consensus Knowledge Using Agnotology. Science
                   and Education, DOI 10.1007/s11191-013-9588-3.
              (27) Briggs, WM, 2012. On Probability Leakage. arxiv.org/abs/1201.3611.
              (28) Briggs, WM, 2012. Why do statisticians answer questions no one ever asks?
                   Significance. Volume 9 Issue 1 Doi: 10.1111/j.1740-9713.2012.00542.x. 30–
                   31.
              (29) Briggs, WM, Soon, W, Legates, D, Carter, R, 2011. A Vaccine Against
                   Arrogance. Water, Air, & Soil Pollution: Volume 220, Issue 1 (2011),
                   Page 5-6
              (30) Briggs, WM, and R Zaretzki, 2009. Induction and falsifiability in statistics.
                   arxiv.org/abs/math/0610859.
              (31) Briggs, WM, 2011. Discussion to A Gelman. Why Tables are Really Much
                   Better than Graphs. Journal Computational and Graphical Statistics. Vol-
                   ume 20, 16–17.
              (32) Zaretzki R, Gilchrist MA, Briggs WM, and Armagan A, 2010. Bias cor-
                   rection and Bayesian analysis of aggregate counts in SAGE libraries. BMC
                   Bioinformatics, 11:72doi:10.1186/1471-2105-11-72.
              (33) Zaretzki, R, Briggs, W, Shankar, M, Sterling, M, 2009. Fitting distri-
                   butions of large scale power outages: extreme values and the effect of
                   truncation. International Journal of Power and Energy Systems. DOI:
                   10.2316/Journal.203.2009.1.203-4374.
Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1551 Filed 11/29/20 Page 9 of 20




                                                                                         5


            (34) Briggs, WM, 2007. Changes in number and intensity of world-wide tropical
                 cyclones arxiv.org/physics/0702131.
            (35) Briggs, WM, 2007. On the non-arbitrary assignment of equi-probable priors
                 arxiv.org/math.ST/0701331.
            (36) Briggs, WM, 2007. On the changes in number and intensity of North
                 Atlantic tropical cyclones Journal of Climate. 21, 1387-1482.
            (37) Briggs, WM, Positive evidence for non-arbitrary assignments of probability,
                 2007. Edited by Knuth et al. Proceedings 27th International Workshop on
                 Bayesian Inference and Maximum Entropy Methods in Science and Engi-
                 neering. American Institute of Physics. 101-108.
            (38) Briggs, WM, R Zaretzki, 2007. The Skill Plot: a graphical technique for
                 the evaluating the predictive usefulness of continuous diagnostic tests. With
                 Discussion. Biometrics. 64(1), 250-6; discussion 256-61. PMID: 18304288.
            (39) Zaretzki R, Gilchrist MA, Briggs WM, 2010. MCMC Inference for a Model
                 with Sampling Bias: An Illustration using SAGE data. arxiv.org/abs/0711.3765
            (40) Briggs, WM, and D Ruppert, 2006. Assessing the skill of yes/no forecasts
                 for Markov observations. Monthly Weather Review. 134, 2601-2611.
            (41) Briggs, WM, 2007. Review of Statistical Methods in the Atmospheric Sci-
                 ences (second edition, 2006) by Wilks, D.S. Journal of the American Sta-
                 tistical Association, 102, 380.
            (42) Briggs, WM, M Pocernich, and D Ruppert, 2005. Incorporating misclassi-
                 fication error in skill assessment. Monthly Weather Review, 133(11), 3382-
                 3392.
            (43) Briggs, WM, 2005. A general method of incorporating forecast cost and
                 loss in value scores. Monthly Weather Review, 133(11), 3393-3397.
            (44) Briggs, WM, and D Ruppert, 2005. Assessing the skill of Yes/No Predic-
                 tions. Biometrics. 61(3), 799-807. PMID: 16135031.
            (45) Briggs, WM, 2004. Discussion to T Gneiting, LI Stanberry, EP Grimit, L
                 Held, NA Johnson, 2008. Assessing probabilistic forecasts of multivariate
                 quantities, with an application to ensemble predictions of surface winds.
                 Test. 17, 240-242.
            (46) Briggs, WM, 2004. Discussion to Gel, Y, AE Raftery, T Gneiting, and V.J.
                 Berrocal, 2004. Calibrated Probabilistic Mesoscale Weather Field Forecast-
                 ing: The Geostatistical Output Perturbation (GOP) Method. J. American
                 Statistical Association. 99 (467): 586-587.
            (47) Mozer, JB, and Briggs, WM, 2003. Skill in real-time solar wind shock
                 forecasts. J. Geophysical Research: Space Physics, 108 (A6), SSH 9 p.
                 1-9, (DOI 10.1029/2003JA009827).
            (48) Briggs, WM, 1999. Review of Forecasting: Methods and Applications (third
                 edition, 1998) by Makridakis, Wheelwright, and Hyndman; and Elements
                 of Forecasting (first edition, 1998) by Diebold. Journal of the American
                 Statistical Association, 94, 345-346.
            (49) Briggs, W.M., and R.A. Levine, 1997. Wavelets and Field Forecast Verifi-
                 cation. Monthly Weather Review, 25 (6), 1329-1341.
            (50) Briggs, WM, and DS Wilks, 1996. Estimating monthly and seasonal dis-
                 tributions of temperature and precipitation using the new CPC long-range
                 forecasts. Journal of Climate, 9, 818-826.
Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1552 Filed 11/29/20 Page 10 of 20




           6


               (51) Briggs, WM, and DS Wilks, 1996. Extension of the CPC long-lead tem-
                    perature and precipitation outlooks to general weather statistics. Journal
                    of Climate, 9, 3496-3504.
Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1553 Filed 11/29/20 Page 11 of 20




                                                                                          7


           3.0.4. Applications.


              (1) Jamorabo, Daniel, Renelus, Benjamin, Briggs, WM, 2019. ”Comparative
                  outcomes of EUS-guided cystogastrostomy for peripancreatic fluid collec-
                  tions (PFCs): A systematic review and meta-analysis, 2019. Therapeutic
                  Advances in Gastrointestinal Endoscopy, in press.
              (2) Benjamin Renelus, S Paul, S Peterson, N Dave, D amorabo, W Briggs,
                  P Kancharla, 2019. Racial disparities with esophageal cancer mortality
                  at a high-volume university affiliated center: An All ACCESS Invitation,
                  Journal of the National Medical Association, in press.
              (3) Mehta, Bella, S Ibrahim, WM Briggs, and P Efthimiou, 2019. Racial/Ethnic
                  variations in morbidity and mortality in Adult Onset Still’s Disease: An
                  analysis of national dataset”, Seminars in Arthritis and Rheumatism, doi:
                  10.1016/j.semarthrit.2019.04.0044.
              (4) Ivanov A, Dabiesingh DS, Bhumireddy GP, Mohamed A, Asfour A, Briggs
                  WM, Ho J, Khan SA, Grossman A, Klem I, Sacchi TJ, Heitner JF. Preva-
                  lence and Prognostic Significance of Left Ventricular Noncompaction in
                  Patients Referred for Cardiac Magnetic Resonance Imaging. Circ Cardio-
                  vasc Imaging. 2017 Sep;10(9). pii: e006174. doi: 10.1161/CIRCIMAG-
                  ING.117.006174.
              (5) Ivanov A, Kaczkowska BA, Khan SA, Ho J, Tavakol M, Prasad A, Bhu-
                  mireddy G, Beall AF, Klem I, Mehta P, Briggs WM, fpaSacchi TJ, Heit-
                  ner JF, 2017. Review and Analysis of Publication Trends over Three
                  Decades in Three High Impact Medicine Journals. PLoS One. 2017 Jan
                  20;12(1):e0170056. doi: 10.1371/journal.pone.0170056.
              (6) A. Ivanova, G.P. Bhumireddy, D.S. Dabiesingh, S.A. Khana, J. Hoa N.
                  Krishna, N. Dontineni, J.A Socolow, W.M. Briggs, I. Klem, T.J. Sacchi,
                  J.F. Heitner, 2016. Importance of papillary muscle infarction detected by
                  cardiac magnetic resonance imaging in predicting cardiovascular events.
                  International Journal of Cardiology. Volume 220, 1 October 2016, Pages
                  558–563. PMID: 27390987.
              (7) A Ivanov, J Yossef, J Taillon, B Worku, I Gulkarov, A Tortolani, TJ
                  Sacchi, WM Briggs, SJ Brener, JA Weingarten, JF Heitner, 2015. Do
                  pulmonary function tests improve risk stratification before cardiothoracic
                  surgery? Journal of Thoracic and Cardiovascular Surgery. 2015 Oct 30.
                  pii: S0022-5223(15)02165-0. doi: 10.101. PMID: 26704058.
              (8) Chen O, Sharma A, Ahmad I, Bourji N, Nestoiter K, Hua P, Hua B, Ivanov
                  A, Yossef J, Klem I, Briggs WM, Sacchi TJ, Heitner JF, 2015. Correlation
                  between pericardial, mediastinal, and intrathoracic fat volumes with the
                  presence and severity of coronary artery disease, metabolic syndrome, and
                  cardiac risk factors. Eur Heart J Cardiovasc Imaging. 2015 Jan;16(1):37-
                  46. doi: 10.1093/ehjci/jeu145.
              (9) Chery J, Semaan E, Darji S, Briggs W, Yarmush J, D’Ayala M, 2014.
                  Impact of regional versus general anesthesia on the clinical outcomes of
                  patients undergoing major lower extremity amputation. Ann Vasc Surg,
                  2014 Jul;28(5):1149-56. PMID: 24342828.
             (10) Visconti A, Gaeta T, Cabezon M, Briggs W, Pyle M., 2013. Focused Board
                  Intervention (FBI): A Remediation Program for Written Board Preparation
Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1554 Filed 11/29/20 Page 12 of 20




           8


                      and the Medical Knowledge Core Competency. J Grad Med Educ. 2013
                      Sep;5(3):464-7. PMID: 24404311.
               (11)   Annika Krystyna, D Kumari, R Tenney, R Kosanovic, T Safi, WM Briggs,
                      K Hennessey, M Skelly, E Enriquez, J Lajeune, W Ghani and MD Schwalb,
                      2013. Hepatitis c antibody testing in African American and Hispanic men
                      in New York City with prostate biopsy. Oncology Discovery, Vol 1. DOI:
                      10.7243/2052-6199-1-1.
               (12)   Ziad Y. Fayad, Elie Semaan, Bashar Fahoum, W. Matt Briggs, Anthony
                      Tortolani, and Marcus D’Ayala, 2013. Aortic mural thrombus in the nor-
                      mal or minimally atherosclerotic aorta: A systematic review and meta-
                      analysis of the available literature. Ann Vasc Surg., Apr;27(3):282-90.
                      DOI:10.1016/j.avsg.2012.03.011.
               (13)   Elizabeth Haines, Gerardo Chiricolo, Kresimir Aralica, William Briggs,
                      Robert Van Amerongen, Andrew Laudenbach, Kevin O’Rourke, and Lawrence
                      Melniker MD, 2012. Derivation of a Pediatric Growth Curve for Inferior
                      Vena Caval Diameter in Healthy Pediatric Patients. Crit Ultrasound J.
                      2012 May 28;4(1):12. doi: 10.1186/2036-7902-4-12.
               (14)   Wei Li, Piotr Gorecki, Elie Semaan, William Briggs, Anthony J. Tortolani,
                      Marcus D’Ayala, 2011. Concurrent Prophylactic Placement of Inferior Vena
                      Cava Filter in gastric bypass and adjustable banding operations: An analy-
                      sis of the Bariatric Outcomes Longitudinal Database (BOLD). J. Vascular
                      Surg. 2012 Jun;55(6):1690-5. doi: 10.1016/j.jvs.2011.12.056.
               (15)   Krystyna A, Kosanovic R, Tenney R, Safi T, Briggs WM, et al. (2011)
                      Colonoscopy Findings in Men with Transrectal Ultrasound Guided Prostate
                      Biopsy: Association of Colonic Lipoma with Prostate Cancer. J Cancer Sci
                      Ther S4:002. doi:10.4172/1948-5956.S4-002
               (16)   Birkhahn RH, Wen W, Datillo PA, Briggs WM, Parekh A, Arkun A, Byrd
                      B, Gaeta TJ, 2012. Improving patient flow in acute coronary syndromes
                      in the face of hospital crowding. J Emerg Med. 2012 Aug;43(2):356-65.
                      PMID: 22015378.
               (17)   Birkhahn RH, Haines E, Wen W, Reddy L, Briggs WM, Datillo PA., 2011.
                      Estimating the clinical impact of bringing a multimarker cardiac panel to
                      the bedside in the ED. Am J Emerg Med. 2011 Mar;29(3):304-8.
               (18)   Krystyna A, Safi T, Briggs WM, Schwalb MD., 2011. Correlation of hep-
                      atitis C and prostate cancer, inverse correlation of basal cell hyperplasia
                      or prostatitis and epidemic syphilis of unknown duration. Int Braz J Urol.
                      2011 Mar-Apr;37(2):223-9; discussion 230.
               (19)   Muniyappa R, Briggs WM, 2010. Limited Predictive Ability of Surrogate
                      Indices of Insulin Sensitivity/Resistance in Asian Indian Men: A Calibra-
                      tion Model Analysis. AJP - Endocrinology and Metabolism. 299(6):E1106-
                      12. PMID: 20943755.
               (20)   Birkhahn RH, Blomkalns A, Klausner H, Nowak R, Raja AS, Summers
                      R, Weber JE, Briggs WM, Arkun A, Diercks D. The association between
                      money and opinion in academic emergency medicine. West J Emerg Med.
                      2010 May;11(2):126-32. PMID: 20823958.
               (21)   Loizzo JJ, Peterson JC, Charlson ME, Wolf EJ, Altemus M, Briggs WM,
                      Vahdat LT, Caputo TA, 2010. The effect of a contemplative self-healing
Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1555 Filed 11/29/20 Page 13 of 20




                                                                                              9


                    program on quality of life in women with breast and gynecologic cancers.
                    Altern Ther Health Med., May-Jun;16(3):30-7. PMID: 20486622.
             (22)   Krystyna A, Safi T, Briggs WM, Schwalb MD, 2010. Higher morbidity
                    in prostate cancer patients after transrectal ultrasound guided prostate
                    biopsy with 3-day oral ciprofloxacin prophylaxis, independent of number
                    of cores. Brazilian Journal of Urology. Mar-Apr;37(2):223-9; discussion
                    230. PMID:21557839.
             (23)   Arkun A, Briggs WM, Patel S, Datillo PA, Bove J, Birkhahn RH, 2010.
                    Emergency department crowding: factors influencing flow West J Emerg
                    Med. Feb;11(1):10-5.PMID: 20411067.
             (24)   Li W, D’Ayala M, Hirshberg A, Briggs W, Wise L, Tortolani A, 2010. Com-
                    parison of conservative and operative treatment for blunt carotid injuries:
                    analysis of the National Trauma Data Bank. J Vasc Surg.. Mar;51(3):593-
                    9, 599.e1-2.PMID: 20206804.
             (25)   D’Ayala M, Huzar T, Briggs W, Fahoum B, Wong S, Wise L, Tortolani
                    A, 2010. Blood transfusion and its effect on the clinical outcomes of pa-
                    tients undergoing major lower extremity amputation. Ann Vasc Surg.,
                    May;24(4):468-73. Epub 2009 Nov 8.PMID: 19900785.
             (26)   Tavakol M, Hassan KZ, Abdula RK, Briggs W, Oribabor CE, Tortolani AJ,
                    Sacchi TJ, Lee LY, Heitner JF., 2009. Utility of brain natriuretic peptide
                    as a predictor of atrial fibrillation after cardiac operations. Ann Thorac
                    Surg. Sep;88(3):802-7.PMID: 19699901.
             (27)   Zandieh SO, Gershel JC, Briggs WM, Mancuso CA, Kuder JM., 2009. Re-
                    visiting predictors of parental health care-seeking behaviors for nonurgent
                    conditions at one inner-city hospital. Pediatr Emerg Care., Apr;25(4):238-
                    243.PMID: 19382324.
             (28)   Birkhahn RH, Blomkalns AL, Klausner HA, Nowak RM, Raja AS, Sum-
                    mers RL, Weber JE, Briggs WM, Arkun A, Diercks D., 2008. Academic
                    emergency medicine faculty and industry relationships. Acad Emerg Med.,
                    Sep;15(9):819-24.PMID: 19244632.
             (29)   Westermann H, Choi TN, Briggs WM, Charlson ME, Mancuso CA. Obesity
                    and exercise habits of asthmatic patients. Ann Allergy Asthma Immunol.
                    2008 Nov;101(5):488-94. doi: 10.1016/S1081-1206(10)60287-6.
             (30)   Boutin-Foster C., Ogedegbe G., Peterson J., Briggs M., Allegrante J.,
                    Charlson ME., 2008. Psychosocial mediators of the relationship between
                    race/ethnicity and depressive symptoms in Latino and white patients with
                    coronary artery disease. J. National Medical Association. 100(7), 849-55.
                    PMID: 18672563
             (31)   Charlson ME, Charlson RE, Marinopoulos S, McCulloch C, Briggs WM,
                    Hollenberg J, 2008. The Charlson comorbidity index is adapted to pre-
                    dict costs of chronic disease in primary care patients. J Clin Epidemiol,
                    Dec;61(12):1234-40. PMID: 18619805.
             (32)   Mancuso CA, Westermann H, Choi TN, Wenderoth S, Briggs WM, Charl-
                    son ME, 2008. Psychological and somatic symptoms in screening for de-
                    pression in asthma patients. J. Asthma. 45(3), 221-5. PMID: 18415830.
             (33)   Ullery, BW, JC Peterson, FM, WM Briggs, LN Girardi, W Ko, AJ Tor-
                    tolani, OW Isom, K Krieger, 2007. Cardiac Surgery in Nonagenarians:
Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1556 Filed 11/29/20 Page 14 of 20




           10


                       Should We or Shouldn’t We? Annals of Thoracic Surgery. 85(3), 854-60.
                       PMID: 18291156.
                (34)   Mancuso, CA, T Choi, H Westermann, WM Briggs, S Wenderoth, 2007.
                       Patient-reported and Physician-reported Depressive Conditions in Relation
                       to Asthma Severity and Control. Chest. 133(5), 1142-8. PMID: 18263683.
                (35)   Rosenzweig JS, Van Deusen SK, Okpara O, Datillo PA, Briggs WM, Birkhahn
                       RH, 2008. Authorship, collaboration, and predictors of extramural fund-
                       ing in the emergency medicine literature. Am J Emerg Med. 26(1), 5-9.
                       PMID: 18082774.
                (36)   Westermann H, Choi TN, Briggs WM, Charlson ME, Mancuso CA, 2008.
                       Obesity and exercise habits of asthmatic patients. Ann Allergy Asthma
                       Immunol. Nov;101(5):488-94.PMID: 19055202.
                (37)   Hogle NJ, Briggs WM, Fowler DL, 2007.Documenting a learning curve and
                       test-retest reliability of two tasks on a virtual reality training simulator in
                       laparoscopic surgery. J Surg Educ. 64(6), 424-30. PMID: 18063281.
                (38)   D’Ayala, M, C Martone, R M Smith, WM Briggs, M Potouridis, J S Deitch,
                       and L Wise, 2006. The effect of systemic anticoagulation in patients un-
                       dergoing angioaccess surgery. Annals of Vascular Surgery. 22(1), 11-5.
                       PMID: 18055171.
                (39)   Charlson ME, Peterson F, Krieger K, Hartman GS, Hollenberg J, Briggs
                       WM, et al., 2007. Improvement of outcomes after coronary artery bypass II:
                       a randomized trial comparing intraoperative high versus customized mean
                       arterial pressure. J. Cardiac Surgey. 22(6), 465-72. PMID: 18039205.
                (40)   Charlson ME, Peterson F, Boutin-Foster C, Briggs WM, Ogedegbe G, Mc-
                       Culloch C, et al., 2008. Changing health behaviors to improve health out-
                       comes after angioplasty: a randomized trial of net present value versus
                       future value risk communication.. Health Education Research. 23(5), 826-
                       39. PMID: 18025064.
                (41)   Charlson, M, Peterson J., Syat B, Briggs WM, Kline R, Dodd M, Murad
                       V, Dione W, 2007. Outcomes of Community Based Social Service Interven-
                       tions in Homebound Elders Int. J. Geriatric Psychiatry. 23(4), 427-32.
                       PMID: 17918183.
                (42)   Hogle NJ, Briggs WM, Fowler DL. Documenting a learning curve and
                       test-retest reliability of two tasks on a virtual reality training simulator
                       in laparoscopic surgery. J Surg Educ. 2007 Nov-Dec;64(6):424-30. PMID:
                       18063281.
                (43)   Mancuso, CA, T Choi, H Westermann, WM Briggs, S Wenderoth, 2007.
                       Measuring physical activity in asthma patients: two-minute walk test, re-
                       peated chair rise test, and self-reported energy expenditure. J. Asthma.
                       44(4), 333-40. PMID: 17530534.
                (44)   Charlson ME, Charlson RE, Briggs W, Hollenberg J, 2007. Can disease
                       management target patients most likely to generate high costs? The impact
                       of comorbidity. J Gen Intern Med. 22(4), 464-9. PMID: 17372794.
                (45)   Charlson ME, Boutin-Foster C, Mancuso CA, Peterson F, Ogedegbe G,
                       Briggs WM, Robbins L, Isen A, Allegrante JP, 2006. Randomized Con-
                       trolled Trials of Positive Affect and Self-affirmation to Facilitate Healthy
Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1557 Filed 11/29/20 Page 15 of 20




                                                                                             11


                    Behaviors in Patients with Cardiopulmonary Diseases: Rationale, Trial De-
                    sign, and Methods. Contemporary Clinical Trials. 28(6), 748-62. PMID:
                    17459784.
             (46)   Charlson ME, Boutin-Foster C., Mancuso C., Ogedegbe G., Peterson J.,
                    Briggs M., Allegrante J., Robbins L., Isen A., 2007. Using positive affect
                    and self affirmation to inform and to improve self management behaviors
                    in cardiopulmonary patients: Design, rationale and methods. Controlled
                    Clinical Trials. November 2007 (Vol. 28, Issue 6, Pages 748-762).
             (47)   Melniker LA, Leibner E, McKenney MG, Lopez P, Briggs WM, Mancuso
                    CA., 2006. Randomized Controlled Clinical Trial of Point-of-Care, Limited
                    Ultrasonography (PLUS) for Trauma in the Emergency Department: The
                    First Sonography Outcomes Assessment Program (SOAP-1) Trial. Annals
                    of Emergency Medicine. 48(3), 227-235. PMID: 16934640.
             (48)   Milling, TJ, C Holden, LA Melniker, WM Briggs, R Birkhahn, TJ Gaeta,
                    2006. Randomized controlled trial of single-operator vs. two-operator ul-
                    trasound guidance for internal jugular central venous cannulation. Acad
                    Emerg Med., 13(3), 245-7. PMID: 16495416.
             (49)   Milla F, Skubas N, Briggs WM, Girardi LN, Lee LY, Ko W, Tortolani AJ,
                    Krieger KH, Isom OW, Mack CA, 2006. Epicardial beating heart cryoab-
                    lation using a novel argon-based cryoclamp and linear probe. J Thorac
                    Cardiovasc Surg., 131(2), 403-11. PMID: 16434271.
             (50)   Birkhahn, SK Van Deusen, O Okpara, PA Datillo, WM Briggs, TJ Gaeta,
                    2006. Funding and publishing trends of original research by emergency
                    medicine investigators over the past decade. Annals of Emergency Medicine,
                    13(1), 95-101. PMID: 16365335.
             (51)   Birkhahn, WM Briggs, PA Datillo, SK Van Deusen, TJ Gaeta, 2006. Classi-
                    fying patients suspected of appendicitis with regard to likelihood. American
                    Journal of Surgery, 191(4), 497-502. PMID: 16531143
             (52)   Charlson ME, Charlson RE, Briggs WM, Hollenberg J, 2006. Can disease
                    management target patients most likely to generate high costs. J. General
                    Internal Medicine. 22(4), 464-9.
             (53)   Milling, TJ, J Rose, WM Briggs, R Birkhahn, TJ Gaeta, JJ Bove, and
                    LA Melniker, 2005. Randomized, controlled clinical trial of point-of-care
                    limited ultrasonography assistance of central venous cannulation: the Third
                    Sonography Outcomes Assessment Program (SOAP-3) Trial. Crit Care
                    Med. 33(8), 1764-9. PMID: 16096454.
             (54)   Garfield JL, Birkhahn RH, Gaeta TJ, Briggs WM, 2004. Diagnostic Delays
                    and Pathways on Route to Operative Intervention in Acute Appendicitis.
                    American Surgeon. 70(11), 1010-1013. PMID: 15586517.
             (55)   Birkhahn RH, Gaeta TJ, Tloczkowski J, Mundy TA, Sharma M, Bove JJ,
                    Briggs WM, 2003. Emergency medicine trained physicians are proficient in
                    the insertion of transvenous pacemakers. Annals of Emergency Medicine.
                    43 (4), 469-474. PMID: 15039689.
           3.1. Talks (I am years behind updating these).
               (1) Briggs, 2016. The Crisis Of Evidence: Probability & The Nature Of Cause.
                   Institute of Statistical Science, Academia Sinica, Taipei, Taiwan.
               (2) Wei Li,Piotr Gorecki, Robert Autin, William Briggs, Elie Semaan, Anthony
                   J. Tortolani, Marcus D’Ayala, 2011. Concurrent Prophylactic Placement of
Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1558 Filed 11/29/20 Page 16 of 20




           12


                       Inferior Vena Cava Filter (CPPOIVCF) in Gastric Bypass and Adjustable
                       Banding Operations: An analysis of the Bariatric Outcomes Longitudinal
                       Database. Eastern Vascular Society 25th Annual Meeting, 2011.
                 (3)   Wei Li, Jo Daniel, James Rucinski, Syed Gardezi, Piotr Gorecki, Paul
                       Thodiyil, Bashar Fahoum, William Briggs, Leslie Wise, 2010. FACSFactors
                       affecting patient disposition after ambulatory laparoscopic cholecystectomy
                       (ALC) cheanalysis of the National Survey of Ambulatory Surgery (NSAS).
                       American College of Surgeons.
                 (4)   Wei Li, Marcus D’Ayala, et al., William Briggs, 2010. Coronary bypass and
                       carotid endarterectomy (CEA): does a combined operative approach offer
                       better outcome? - Outcome of different management strategies in patients
                       with carotid stenosis undergoing coronary artery bypass grafting (CABG).
                       Vascular Annual Meeting.
                 (5)   Briggs, WM, 2007. On equi-probable priors, MAX ENT 2007, Saratoga
                       Springs, NY.
                 (6)   Briggs, WM, and RA Zaretzki, 2006. On producing probability forecasts
                       (from ensembles). 18th Conf. on Probability and Statistics in the Atmo-
                       spheric Sciences, Atlanta, GA, Amer. Meteor. Soc.
                 (7)   Briggs, WM, and RA Zaretzki, 2006. Improvements on the ROC Curve:
                       Skill Plots for Forecast Evaluation. Invited. Joint Research Conference on
                       Statistics in Quality Industry and Technology, Knoxville, TN.
                 (8)   Briggs, WM, and RA Zaretzki, 2005. Skill Curves and ROC Curves for
                       Diagnoses, or Why Skill Curves are More Fun. Joint Statistical Meetings,
                       American Stat. Soc., Minneapolis, MN.
                 (9)   Briggs W.M., 2005. On the optimal combination of probabilistic forecasts
                       to maximize skill. International Symposium on Forecasting San Antonio,
                       TX. International Institute of Forecasters.
                (10)   Briggs, WM, and D Ruppert, 2004. Assessing the skill of yes/no forecasts
                       for Markov observations. 17th Conf. on Probability and Statistics in the
                       Atmospheric Sciences, Seattle, WA, Amer. Meteor. Soc.
                (11)   Melniker, L, E Liebner, B Tiffany, P Lopez, WM Briggs, M McKenney,
                       2004. Randomized clinical trial of point-of-care limited ultrasonography
                       (PLUS) for trauma in the emergency department. Annals of Emergency
                       Medicine, 44.
                (12)   Birkhahn RH, Gaeta TJ, Van Deusen SK, Briggs WM, 2004. Classifying
                       patients suspected of appendicitis with regard to likelihood. Annals of
                       Emergency Medicine, 44 (4): S17-S17 51 Suppl. S.
                (13)   Zandieh, SO, WM Briggs, JM Kuder, and CA Mancuso, 2004. Negative
                       perceptions of health care among caregivers of children auto-assigned to
                       a Medicaid managed care health plan. Ambulatory Pediatric Association
                       Meeting, San Francisco, CA; and National Research Service Award Trainees
                       Conference, San Diego, CA.
                (14)   Melniker, L, E Liebner, B Tiffany, P Lopez, M Sharma, WM Briggs, M
                       McKenney, 2003. Cost Analysis of Point-of-care, Limited Ultrasonogra-
                       phy (PLUS) in Trauma Patients: The Sonography Outcomes Assessment
                       Program (SOAP)-1 Trial. Academic Emergency Medicine, 11, 568.
Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1559 Filed 11/29/20 Page 17 of 20




                                                                                              13


             (15) Melniker, LA, WM Briggs, and CA Mancuso, 2003. Including comorbid-
                  ity in the assessment of trauma patients: a revision of the trauma injury
                  severity score. J. Clin Epidemiology, Sep., 56(9), 921. PMID: 14505784.
             (16) Briggs, WM, and RA Levine, 1998. Comparison of forecasts using the
                  bootstrap. 14th Conf. on Probability and Statistics in the Atmospheric
                  Sciences Phoenix, AZ, Amer. Meteor. Soc., 1-4.
             (17) Briggs, WM, and R Zaretzki, 1998. The effect of randomly spaced observa-
                  tions on field forecast error scores. 14th Conf. on Probability and Statistics
                  in the Atmospheric Sciences Phoenix, AZ, Amer. Meteor. Soc., 5-8.
             (18) Briggs, WM, and RA Levine, 1996. Wavelets and image comparison: new
                  approaches to field forecast verification. 13th Conf. on Probability and
                  Statistics in the Atmospheric Sciences, San Francisco, CA, Amer. Meteor.
                  Soc., 274-277.
             (19) Briggs, WM, and DS Wilks, 1996. Modifying parameters of a daily stochas-
                  tic weather generator using long-range forecasts. 13th Conf. on Probability
                  and Statistics in the Atmospheric Sciences, San Francisco, CA, Amer. Me-
                  teor. Soc., 243-2246.
               Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1560 Filed 11/29/20 Page 18 of 20




MI Unreturned Live Agent - Mass Markets

                                                                              11/15/2020 11/16/2020 11/17/2020
 3,815 Completes                                                                     -         990      2,825
        Completed survey** -
    248 Q4=01                         1-Completed Survey                                         -       36      212
  1,257 VM Message Left
        Refused/Early Hang            2-Message Delivered VM                                     -      388      869
  2,310 up/RC                         3-Refused                                                  -      566    1,744
 62,569 No Answer
        Bad/Wrong                     4-No Answer                                                -   15,482   47,087
  3,644 Numbers/Language              5-Bad Number                                               -      570    3,074


100.00% List Penetration

 70,030 Data Loads

Q1 - May I please speak to <lead on
                                      Response
screen>?                                                                      11/15/2020 11/16/2020 11/17/2020
     958                     23.65%   A-Reached
                                      B-What      Target
                                              Is This About? /                         -        158        800
     142                      3.51%   Uncertain                                        -         57         85
   2,950                     72.84%   X = Refused                                      -        883      2,067
       0                      0.00%
   4,050                   100.00%    Sum of All Responses                                   -       1,098     2,952


Q2 - Did you request Absentee
                                      Response
Ballot in state of MI?
                                                                              11/15/2020 11/16/2020 11/17/2020
    752                    49.64% A-Yes [Go to Q3]                                               -     167       585



                                               Ex. 101, Attachment 1, Braynard Survey Data
                Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1561 Filed 11/29/20 Page 19 of 20




    239                     15.78%     B-No
                                       C-Yes[Go
                                             (pertoSpouse/family
                                                    Q4]                                           -    39     200
     50                      3.30%     Member)
                                       D-No (per[Go  to Q3]
                                                  Spouse/family                                   -     5      45
     17                      1.12%     Member) [Go to Q4]                                         -     2      15
     37                      2.44%     E-Unsure
                                       F-Not     [Go toAt
                                             Available  Close
                                                          The A]                                  -     4      33
     11                      0.73%     Moment [Go to Close A]                                     -     2       9
    409                     27.00%     X = Refused                                                -    63     346



   1,515                   100.00% Sum of All Responses                                       -       282   1,233

Q3 - Did you mail your ballot back?    Response                                11/15/2020 11/16/2020 11/17/2020
     232                     21.28%    A-Yes [Go to Q4]                                 -         41        191
     472                     43.30%    B-No [Go
                                       C-Yes (pertoSpouse/family
                                                    Close A]                            -        109        363
      10                       0.92%   Member)
                                       D-No (per[Go  to Q4]
                                                  Spouse/family                         -          2          8
      28                       2.57%   Member)  [Go  to Close
                                       E-Unsure / Refused     A]to
                                                            [Go                         -          2         26
      22                       2.02%   Close A]                                         -          5         17
     326                     29.91%    X = Refused                                      -         60        266
                                                                                        -

   1,090                   100.00% Sum of All Responses                                       -       219    871




Q4 - Can you please give us the
best phone number to reach you         Response
at?                                                                            11/15/2020 11/16/2020 11/17/2020
                                   A-Yes (Capture Number) [Go
    246                     69.89% to Q5]                                                         -    36     210
    106                     30.11% B-Refused [Go to Q5]                                           -    27      79




                                                Ex. 101, Attachment 1, Braynard Survey Data
               Case 2:20-cv-13134-LVP-RSW ECF No. 6-21, PageID.1562 Filed 11/29/20 Page 20 of 20




      0                     0.00%
      0                     0.00%
    352                   100.00% Sum of All Responses                                      -   63      289

Q5 - Can you provide us your email
                                     Response
address?                                                                     11/15/2020 11/16/2020 11/17/2020
      18                     7.26%   01-Yes [Go to Close B]                           -          5         13
     230                   92.74%    02-No [Go to Close B]                            -         31        199
       0                     0.00%
     248                  100.00%    Sum of All Responses                                   -   36      212




                                              Ex. 101, Attachment 1, Braynard Survey Data
